October 29, 2015




                                    JUDGMENT
                    The Fourteenth Court of Appeals
           TAMIMI GLOBAL COMPANY, LTD, Appellant/Cross-Appellee

NO. 14-13-00824-CV                           V.

      KELLOGG BROWN & ROOT, L.L.C., KELLOGG BROWN & ROOT
  INTERNATIONAL, INC., AND KELLOGG BROWN & ROOT SERVICES, INC.,
                       Appellees/Cross-Appellants
                  ________________________________

       This cause, an appeal from the final judgment signed September 11, 2013, was
heard on the transcript of the record.
       We have inspected the record and find error in the judgment. We order the
summary judgment on appellant/cross-appellee, Tamimi Global Company, LTD’s,
termination-for-convenience actions related to Subcontracts SK00413, SK00415,
SB0006, and SH00175, and the portion of the final judgment ordering that it take
nothing on those actions, REVERSED and REMAND the cause for proceedings in
accordance with the court’s opinion.
       We further order the summary judgment on appellees/cross-appellants, Kellogg
Brown & Root, L.L.C., Kellogg Brown & Root International, Inc., and Kellogg Brown
& Root Services, Inc.’s, affirmative defense of offset to appellant/cross-appellee,
Tamimi Global Company, LTD’s, breach-of-contract claim under Subcontract S0017,
and the portion of the judgment awarding it $790,529.09, pre- and post-judgment
interest, attorney’s fees, and costs on that claim, REVERSED and REMAND the cause
for proceedings in accordance with the court’s opinion.
       We order the remainder of the judgment AFFIRMED.
       We further order that appellant/cross-appellee, Tamimi Global Company, LTD,
shall pay one half of the total costs incurred by all parties by reason of this appeal and
appellees/cross-appellants, Kellogg Brown & Root, L.L.C., Kellogg Brown & Root
International, Inc., and Kellogg Brown & Root Services, Inc., jointly and severally, shall
pay one half of the total costs incurred by all parties by reason of this appeal.
       We further order this decision certified below for observance.